DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Response to Amendment
This Office Action is responsive to the amendment filed 03/14/2022 (“Amendment”). Claims 14, 15, 17-24, and 28-35 are currently under consideration. The Office acknowledges the amendments to claims 14, 20, and 24, as well as the cancellation of claim 27 (although it is noted that these amendments were already considered entered based on the Advisory Action of 01/24/2022) and the addition of new claims 28-35. Claims 25 and 26 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Objections
Claim 28 is objected to because of the following informalities: 
Regarding claim 28, the recitation of “proximate” in line 4 should instead read --proximal--.
Further regarding claim 28, the recitation of “the elongate probe” in line 5 should instead read --the elongate probe tip--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing means” in claims 14, 15, 19, 31, and 34 (note that in claims 19 and 34, the analogue to digital converters are not sufficient structure to perform the function of compensating for the mass of the probe tip) and “recording means” in claims 23 and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “processing means,” a PC as described in ¶ 0056 of the specification as published, operating according to the algorithm of ¶ 0025; and for “recording means,” a memory).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the recitation of “a feedback proportional to…” is unclear. Is this merely information or is it a display providing feedback? If only information, it should not be recited as another structural element of the apparatus. For purposes of examination, it will be interpreted as a display configured to provide the particular type of feedback.
Claims 29-35 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0171234 (“Gurewitsch”) in view of various teachings of US Patent Application Publication 2014/0114193 (“Anthony”) and US Patent Application Publication 2007/0167819 (“Osborn”).
Regarding claim 14, Gurewitsch teaches [a]n apparatus (Fig. 2A, bioimpedance measuring apparatus 100 - see ¶ 0054) … comprising: [an] elongate probe comprising [a] probe tip attached to a handle (¶ 0070, measuring probe 120 has a tip member 124 which is insertable into a body, and a shaft member 126 usable as a handle - also see Figs. 4A, 12, and 13), the probe tip having a substantially planar distal end for contacting human or animal cervical tissue (see Figs. 6A-6D, 12, etc., showing the substantially planar distal end, and Fig. 4A, showing contact with human tissue); …; and processing means (Fig. 13, sensing device 170 performs determining and computing functions as described in ¶ 0060) …, the processing means generating a displayable output (Fig. 13, display/LCD 190 displays measured values as described in ¶ 0066 - also see ¶ 0108) … .
Gurewitsch does not appear to explicitly teach the apparatus capable of determining a force Ftip applied to the tip of the elongate probe, the apparatus comprising a load cell located in said handle and capable of measuring a force Floadcell applied axially to said probe tip along a longitudinal axis thereof when said probe tip is in contact with said human or animal cervical tissue, the apparatus also comprising an accelerometer located in the handle for measuring a gravity vector Aaxial; and the processing means compensating for the mass of the probe tip using said measured force and gravity vector to produce a calibrated measurement of said force Ftip applied to said probe tip,  the generated displayable output for indicating to a user the calibrated measurement of said force Ftip.
Anthony teaches an apparatus capable of determining a force Ftip applied to a tip of a probe (¶¶s 0006 and 0028, determining contact force of a probe). Anthony teaches that the probe comprises a force sensor located in a handle (Fig. 1, force sensor 110 is located in the handle which comprises frame 118 and trunk 140 - see ¶¶s 0008, 0030, and 0033, describing the probe as being handheld)) and capable of measuring a force Floadcell applied axially to said elongate probe along a longitudinal axis thereof when said probe tip (Fig. 1, the tip being at the position of transducer 124) is in contact with said human or animal tissue (¶ 0037, multi-axial force sensing when the probe contacts the target surface - the force is at least applied axially along a longitudinal axis based on the way the probe interfaces with the target surface (see e.g. actuation axis 114 in Fig. 1, and ¶ 0061, describing contribution of weight to a contact force normal to the contact surface (i.e., in the axial direction of the probe)); …; processing means (Fig. 2, ¶ 0040, controller 120) for compensating for the mass of the probe tip (¶ 0059, calibrating the sensors to minimize errors associated with the weight of the probe) using said measured force … to produce a calibrated measurement of said force Ftip applied to said probe tip (¶ 0061, to compensate for the weight of the probe, a measurement is taken during a time when the probe is not in contact with the target, and the measurement is subtracted from subsequent measurements. Where data concerning orientation of the probe is available, the compensation may also be scaled according to how much the weight is contributing to a contact force normal to the contact surface), the processing means generating a displayable output (via display 230 of Fig. 2) for indicating to a user the calibrated measurement of said force F
While Anthony is not explicit about using an accelerometer located in the handle for measuring a gravity vector Aaxial, and using the gravity vector in compensating for the mass of the probe, this is evident from ¶ 0061. ¶ 0061 says that any measured force, when the probe is not in contact with the target, may be modeled as due either to the weight of the probe, or bias inherent in the sensors. It is known that force is calculated as mass * gravity (or in this case, weight is the force, and the equation is weight = mass * gravity. I.e., weight is the force of gravity on an object (which is quantified as a gravity vector)). Because ¶ 0061 describes accounting for such weight (including in any probe orientation)(and Fig. 4 shows the modeling of the mass of different components of the probe - also see ¶ 0071), it is clear that acceleration due to gravity is determined by the device. ¶ 0044 describes an accelerometer 138, located in the handle of the device, which would have been obvious to use to obtain such gravity data. I.e., it would have been obvious to use the accelerometer already found in the probe to obtain a gravity vector and use it to calculate force due to weight, to account for such force in calibration (¶ 0061).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring arrangement of Gurewitsch (as shown in Fig. 12 and described in ¶ 0102) with the force sensor and associated components of Anthony (e.g. accelerometer, etc.), for the purpose of obtaining quantitative data about the conditions under which the device was used (Anthony: ¶ 0005), including data on the degree of axial loading on the probe tip, to thereby account for the conditions based on quantitative analysis and processing (Anthony: ¶ 0084), instead of relying on maintaining a “general” continuity of contact using the spring of Gurewitsch (¶ 0102). It also would have been obvious to make this modification for the purpose of improving measurement consistency through controlled and repeatable contact force application (Anthony: ¶ 0084).
Gurewitsch-Anthony does not appear to explicitly teach that the force sensor is a load cell that measures a force Floadcell.
Osborn teaches the use of a load cell as the force sensor in a probe similar to that of Gurewitsch and Anthony (¶ 0038).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the load cell of Osborn as the force sensor of Gurewitsch-Anthony (thereby obtaining a force Floadcell), since it is recognized as suitable for the intended purpose (Osborn: ¶ 0038 - also see MPEP 2144.07), and for the benefit of obtaining more accurate readings along the major axis as well as high force readings (Osborn: ¶ 0038, internal diaphragms to reduce effects of cross-loading, and able to measure up to 100 N).
Regarding claim 15, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein the processing means is further capable of determining an electrical conductivity of said human or animal cervical tissue to which the distal end of the probe tip is applied (Gurewitsch: the Abstract describes measurement of bioimpedance of tissues of the cervix. ¶ 0076 notes that changes in bioimpedance, detected by the device, are changes in electrical conductivity. This is confirmed by admission in ¶ 0012 of Applicant’s specification as published).
Regarding claim 20, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said calibrated measurement of force Ftip = Floadcell− Aaxial* (Mtip + Mload), where Aaxial is a component of an output of the accelerometer corresponding to the axial-aligned direction of the probe tip, Mtip is the mass of the probe tip and Mload is the free mass of the load cell and a connector for the probe tip (as above, Anthony teaches compensating for the weight of the probe when determining contact force. This compensation includes subtracting (¶ 0061), from the force measured by the force sensor (equivalent to “Floadcell”), a force corresponding to the weight of the probe (equivalent to “Aaxial* (Mtip + Mload)” because ¶ 0071 describes the model of Fig. 4 as including the mass of the probe and associated mounting hardware (and M.sub.u and M.sub.c are “Mtip + Mload” since the force sensor 110 is coupled to these components, and because ¶ 0061 describes accounting for a free weight of the probe when no contact is made with the target (note that in this case the mass includes the mass of the force sensor but not the mass of e.g. the handle because the weight of the handle would not be acting on the force sensor) and ¶ 0061 describes scaling based on how much the weight contributes to a contact force normal to the contact surface (i.e., when the probe is in contact with tissue based on the alignment of Fig. 1, the force normal to the tissue is in the axial direction of the probe))). It would have been obvious to calibrate force measurements by accounting for the weight of the probe as in the claimed formula, as in Anthony, for the purpose of making the measurements more accurate (Anthony: ¶ 0059, for minimizing measurement errors)).
Regarding claim 21, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said displayable output is capable of indicating real-time calibrated measurements of force applied to the probe tip (Anthony: ¶ 0056 describes displaying a current or instantaneous contact force, and ¶ 0084 describes real-time measurement of the applied force. The measurements are calibrated as already shown above. This kind of display would have been obvious to do in the combination for the purpose of enabling a variety of quantitative analysis (Anthony: ¶ 0084) and useful display options (Anthony: ¶ 0056), including enabling the user of the probe to see whether their applied force was appropriate).
Regarding claim 22, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said displayable output includes threshold indications configured for indicating whether too much or too little force is being applied to the probe tip (Anthony teaches using a plurality of LEDs 1502 to represent an available travel distance of the probe and to indicate by e.g. different colors whether contact force is too high or too low (Fig. 15 and ¶¶s 0148-0150 describe this use of threshold indications). Anthony further teaches, in ¶ 0056, the display of a target contact force, and in ¶ 0077, at least a lower-limit contact force threshold. It would have been obvious to incorporate the LED display arrangement of Anthony into the probe of Gurewitsch, together with the force sensing arrangement of Anthony as already discussed (i.e., substituting the spring arrangement of Gurewitsch), for the purpose of helping a user to avoid endpoints (or endpoint avoidance strategies, or pressure extremes), and thereby apply a consistent contact force (Anthony: ¶ 0148) based around the target contact force (Anthony: ¶ 0056)).
Regarding claim 23, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches recording means for recording measurements produced by said load cell and said accelerometer to facilitate a repeatable application of force to the probe tip (Gurewitsch: ¶ 0110 describes device 150a as acquiring and storing bioimpedance measurement data - also see Fig. 13. It would have been obvious to use this structure to also store the force and acceleration data of Anthony, for the purpose of enabling later retrieval and processing of the data (as contemplated by Gurewitsch: ¶ 0110 and Anthony: ¶ 0055).
Regarding claim 24, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein the elongate probe is an electrical impedance spectroscopy probe (Gurewitsch: the bioimpedance measurement of the probe, as described in the Abstract, is the same technique as described in ¶ 0012 of Applicant’s specification as published. The “spectra” is simply the bioimpedance data, as obtained in response to stimulation frequencies (Gurewitsch: ¶¶s 0055 and 0056 and Fig. 2B describe and show the stimulation frequencies). Further, ¶¶s 0015 and 0017 of Gurewitsch refer to electrical impedance spectra obtained using a pencil probe with four gold electrodes. Figs. 6A-6D show a similar probe, with gold electrodes as described in ¶ 0086).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gurewitsch-Anthony-Osborn in view of US Patent 6,045,517 (“Williams”).
Regarding claim 17, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn does not appear to explicitly teach wherein said load cell comprises four strain gauges in a bridge configuration (while Osborn teaches that a suitable load cell incorporates a full Wheatstone bridge arrangement (¶ 0038), it is not explicit that each element of the bridge is a strain gauge).
Williams teaches that conventional load cells contain four strain gauges in a Wheatstone bridge configuration (col. 8, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the load cell of Williams in the combination as the simple substitution of one known load cell configuration (that of Osborn) for another (that of Williams) with predictable results (transducing a load/force into a voltage (Osborn: col. 8, lines 1-5), thereby measuring forces applied to the probe of the combination).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurewitsch-Anthony-Osborn in view of US Patent Application Publication 2013/0217979 (“Blackadar”).
Regarding claim 18, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said accelerometer is a tri-axial MEMS accelerometer (Anthony: ¶ 0044 describes use of an inertial sensor, such as an accelerometer, based on MEMS technology, which can independently detect position and orientation), but does not appear to explicitly teach that the accelerometer is analogue.
Blackadar teaches a tri-axial MEMS accelerometer that provides analog data-stream outputs, as an alternative to digital output (¶ 0056).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the accelerometer of Blackadar in the combination, as the simple substitution of one known type of accelerometer (the generic one of Anthony) for another (the analog one of Blackadar) with predictable results (measuring a gravity vector (¶ 0056 of Blackadar refers to magnitude and direction along each axis)).
Regarding claim 19, Gurewitsch-Anthony-Osborn teaches all the features with respect to claim 14, as outlined above. Gurewitsch-Anthony-Osborn further teaches wherein said processing means includes an analog to digital converter to digitize the output of the load cell (Anthony: ¶ 0039, describing analog to digital conversion as able to happen at any point between the force sensor and other components), but does not appear to explicitly teach the processing means including an analog to digital converter to digitize the output of the accelerometer.
Blackadar teaches a tri-axial MEMS accelerometer that provides analog data-stream outputs, which are later converted to digital data (¶ 0056).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the analog accelerometer of Blackadar in the combination, as the simple substitution of one known type of accelerometer (the generic one of Anthony) for another (the analog one of Blackadar) with predictable results (measuring a gravity vector (¶ 0056 of Blackadar refers to magnitude and direction along each axis)). Then, it would have been obvious to digitize the output of the accelerometer, as is done for the output of the load cell, for the purpose of making the data more easy to use in a computer processing system. 

Claims 28, 29, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gurewitsch in view of Anthony, Osborn, and US Patent 6,258,024 (“Van Der Weegen”).
Regarding claim 28, Gurewitsch teaches [a]n apparatus for determining tissue bioimpedance (Fig. 2A, bioimpedance measuring apparatus 100 - see ¶ 0054), comprising: a handle (¶ 0070, measuring probe 120 has a shaft member 126 usable as a handle - also see Figs. 4A, 12, and 13); an elongate probe tip having a distal end (¶ 0070, measuring probe 120 has a tip member 124 which is insertable into a body - also see Figs. 4A, 12, and 13), the elongate probe tip … attached to the handle at a proximate end of the elongate tip (e.g. as shown in Fig. 12, with the shaft member being element 612 and the handle being element 650); at least one electrode at the distal end of the elongate probe (Fig. 12, electrodes 618); …; a [display for providing feedback] … (Figs. 12 and 13, display/LCD 190 displays measured values as described in ¶ 0066 - also see ¶ 0108).
Gurewitsch does not appear to explicitly teach a [force sensor] in the handle for measuring force on a longitudinal axis of the elongate probe tip; an accelerometer in fixed relationship with the elongate probe tip and the [force sensor], in the handle for measuring a gravity vector of the elongate probe tip. Gurewitsch also does not appear to explicitly teach the provided feedback being proportional to a force on the distal probe end.
Anthony teaches an apparatus capable of determining a force Ftip applied to a tip of a probe (¶¶s 0006 and 0028, determining contact force of a probe). Anthony teaches that the probe comprises a force sensor located in a handle (Fig. 1, force sensor 110 is located in the handle which comprises frame 118 and trunk 140 - see ¶¶s 0008, 0030, and 0033, describing the probe as being handheld)) and capable of measuring a force Floadcell applied axially to said elongate probe along a longitudinal axis thereof when said probe tip (Fig. 1, the tip being at the position of transducer 124) is in contact with said human or animal tissue (¶ 0037, multi-axial force sensing when the probe contacts the target surface - the force is at least applied axially along a longitudinal axis based on the way the probe interfaces with the target surface (see e.g. actuation axis 114 in Fig. 1, and ¶ 0061, describing contribution of weight to a contact force normal to the contact surface (i.e., in the axial direction of the probe)); …; processing means (Fig. 2, ¶ 0040, controller 120) for compensating for the mass of the probe tip (¶ 0059, calibrating the sensors to minimize errors associated with the weight of the probe) using said measured force … to produce a calibrated measurement of said force Ftip applied to said probe tip (¶ 0061, to compensate for the weight of the probe, a measurement is taken during a time when the probe is not in contact with the target, and the measurement is subtracted from subsequent measurements. Where data concerning orientation of the probe is available, the compensation may also be scaled according to how much the weight is contributing to a contact force normal to the contact surface), the processing means generating a displayable output (via display 230 of Fig. 2) for indicating to a user the calibrated measurement of said force Ftip (¶ 0056, displaying current contact force).
Anthony teaches an accelerometer in fixed relationship with the tip of the probe and the force sensor (¶ 0044 describes an accelerometer 138 located in the handle of the device 100). While Anthony is not explicit about the accelerometer being used for measuring a gravity vector Aaxial, and using the gravity vector in compensating for the mass of the probe, this is evident from ¶ 0061. ¶ 0061 says that any measured force, when the probe is not in contact with the target, may be modeled as due either to the weight of the probe, or bias inherent in the sensors. It is known that force is calculated as mass * gravity (or in this case, weight is the force, and the equation is weight = mass * gravity. I.e., weight is the force of gravity on an object (which is quantified as a gravity vector)). Because ¶ 0061 describes accounting for such weight (including in any probe orientation)(and Fig. 4 shows the modeling of the mass of different components of the probe - also see ¶ 0071), it is clear that acceleration due to gravity is determined by the device. It would have been obvious to use the accelerometer 138 to obtain such gravity data. I.e., it would have been obvious to use the accelerometer already found in the probe to obtain a gravity vector and use it to calculate force due to weight, to account for such force in calibration (¶ 0061). Therefore, the displayable output of Anthony is based on the force on the longitudinal axis (the contact force), the gravity vector of the probe tip (gravity contribution to weight), and a known mass of the probe tip (mass contribution to weight).
Anthony teaches a display mechanism having a feature that is proportional to the contact force of the probe (¶¶s 0149, 0150 - illuminating LEDs to provide a direct indication of the force applied relative to a target contact force).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring arrangement of Gurewitsch (as shown in Fig. 12 and described in ¶ 0102) with the force sensor and associated components of Anthony (e.g. accelerometer, etc.), for the purpose of obtaining quantitative data about the conditions under which the device was used (Anthony: ¶ 0005), including data on the degree of axial loading on the probe tip, to thereby account for the conditions based on quantitative analysis and processing (Anthony: ¶ 0084), instead of relying on maintaining a “general” continuity of contact using the spring of Gurewitsch (¶ 0102). It also would have been obvious to make this modification for the purpose of improving measurement consistency through controlled and repeatable contact force application (Anthony: ¶ 0084). It would have been obvious to make the display of Gurewitsch provide feedback proportional to the force on the distal end of the probe, as in Anthony, for the purpose of letting the operator know how close they were to the target contact force (Anthony: ¶ 0150).
Gurewitsch-Anthony does not appear to explicitly teach that the force sensor is a load cell.
Osborn teaches the use of a load cell as the force sensor in a probe similar to that of Gurewitsch and Anthony (Osborn: ¶ 0038).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the load cell of Osborn as the force sensor of Gurewitsch-Anthony (thereby obtaining a force Floadcell), since it is recognized as suitable for the intended purpose (Osborn: ¶ 0038 - also see MPEP 2144.07), and for the benefit of obtaining more accurate readings along the major axis as well as high force readings (Osborn: ¶ 0038, internal diaphragms to reduce effects of cross-loading, and able to measure up to 100 N).
Gurewitsch-Anthony-Osborn does not appear to explicitly teach the elongate probe tip being removably attached to the handle.
Van Der Weegen, in the same field of examining body cavities (Abstract), teaches a removable and disposable probe (col. 5, lines 40-47) engaged with a re-usable hand piece comprising a handle (col. 4, lines 43-47). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the elongate probe tip (which comes in contact with the patient’s bodily fluids and tissue as shown in Fig. 4A of Gurewitsch) of the combination removable, as in Van Der Weegen, for the purpose of being able to re-use the handle portion (Van Der Weegen: col. 4, lines 43-47), thereby saving costs in the examination procedure.
Regarding claim 29, Gurewitsch-Anthony-Osborn-Van Der Weegen teaches all the features with respect to claim 28, as outlined above. Gurewitsch-Anthony-Osborn-Van Der Weegen further teaches wherein the elongate probe tip comprises a substantially planar end (Gurewitsch: as shown in Figs. 6D, 12, etc.).
Regarding claim 31, Gurewitsch-Anthony-Osborn-Van Der Weegen teaches all the features with respect to claim 28, as outlined above. Gurewitsch-Anthony-Osborn-Van Der Weegen further teaches processing means (Gurewitsch: Fig. 13, sensing device 170 performs determining and computing functions as described in ¶ 0060; Anthony: Fig. 2, ¶ 0040, controller 120) for compensating for the mass of the probe tip (Anthony: ¶ 0059, calibrating the sensors to minimize errors associated with the weight of the probe) using said measured force and gravity vector to produce a calibrated measurement of said force applied to said probe tip (Anthony: ¶ 0061, to compensate for the weight of the probe, a measurement is taken during a time when the probe is not in contact with the target, and the measurement is subtracted from subsequent measurements. Where data concerning orientation of the probe is available, the compensation may also be scaled according to how much the weight is contributing to a contact force normal to the contact surface).
Regarding claim 35, Gurewitsch-Anthony-Osborn-Van Der Weegen teaches all the features with respect to claim 28, as outlined above. Gurewitsch-Anthony-Osborn-Van Der Weegen further teaches recording means for recording measurements produced by said load cell and said accelerometer to facilitate a repeatable application of force to the probe tip (Gurewitsch: ¶ 0110 describes device 150a as acquiring and storing bioimpedance measurement data - also see Fig. 13. It would have been obvious to use this structure to also store the force and acceleration data of Anthony, for the purpose of enabling later retrieval and processing of the data (as contemplated by Gurewitsch: ¶ 0110 and Anthony: ¶ 0055).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gurewitsch-Anthony-Osborn-Van Der Weegen in view of US Patent Application Publication 2012/0187000 (“Kahn”).
Regarding claim 30, Gurewitsch-Anthony-Osborn-Van Der Weegen teaches all the features with respect to claim 28, as outlined above. Gurewitsch-Anthony-Osborn-Van Der Weegen does not appear to explicitly teach the elongate probe tip further comprising an EEPROM storing therein the known mass of the elongate probe tip (although Anthony acknowledges that this data must be present to perform processing according to the model shown in Fig. 4).
Kahn teaches using an EEPROM to store probe calibration parameters that can be communicated to drive electronics (Fig. 3, ¶ 0251: a probe with sensors; ¶ 0407).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an EEPROM into the elongate probe tip of the combination, the EEPROM storing the mass value of the probe tip, for the purpose of being able to provide the mass value to the system to thereby calibrate the system based on the particular probe tip (Kahn: ¶ 0407), as already contemplated by Anthony.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gurewitsch-Anthony-Osborn-Van Der Weegen in view of Williams.
Regarding claim 32, Gurewitsch-Anthony-Osborn-Van Der Weegen teaches all the features with respect to claim 28, as outlined above. Gurewitsch-Anthony-Osborn-Van Der Weegen does not appear to explicitly teach wherein said load cell comprises four strain gauges in a bridge configuration (while Osborn teaches that a suitable load cell incorporates a full Wheatstone bridge arrangement (¶ 0038), it is not explicit that each element of the bridge is a strain gauge).
Williams teaches that conventional load cells contain four strain gauges in a Wheatstone bridge configuration (col. 8, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the load cell of Williams in the combination as the simple substitution of one known load cell configuration (that of Osborn) for another (that of Williams) with predictable results (transducing a load/force into a voltage (Osborn: col. 8, lines 1-5), thereby measuring forces applied to the probe of the combination).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gurewitsch-Anthony-Osborn-Van Der Weegen in view of Blackadar.
Regarding claim 33, Gurewitsch-Anthony-Osborn-Van Der Weegen teaches all the features with respect to claim 28, as outlined above. Gurewitsch-Anthony-Osborn-Van Der Weegen further teaches wherein said accelerometer is a tri-axial MEMS accelerometer (Anthony: ¶ 0044 describes use of an inertial sensor, such as an accelerometer, based on MEMS technology, which can independently detect position and orientation), but does not appear to explicitly teach that the accelerometer is analogue.
Blackadar teaches a tri-axial MEMS accelerometer that provides analog data-stream outputs, as an alternative to digital output (¶ 0056).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the accelerometer of Blackadar in the combination, as the simple substitution of one known type of accelerometer (the generic one of Anthony) for another (the analog one of Blackadar) with predictable results (measuring a gravity vector (¶ 0056 of Blackadar refers to magnitude and direction along each axis)).
Regarding claim 34, Gurewitsch-Anthony-Osborn-Van Der Weegen teaches all the features with respect to claim 28, as outlined above. Gurewitsch-Anthony-Osborn-Van Der Weegen further teaches a processing means (Gurewitsch: Fig. 13, sensing device 170 performs determining and computing functions as described in ¶ 0060; Anthony: Fig. 2, ¶ 0040, controller 120), wherein said processing means includes an analog to digital converter to digitize the output of the load cell (Anthony: ¶ 0039, describing analog to digital conversion as able to happen at any point between the force sensor and other components), but does not appear to explicitly teach the processing means including an analog to digital converter to digitize the output of the accelerometer.
Blackadar teaches a tri-axial MEMS accelerometer that provides analog data-stream outputs, which are later converted to digital data (¶ 0056).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the analog accelerometer of Blackadar in the combination, as the simple substitution of one known type of accelerometer (the generic one of Anthony) for another (the analog one of Blackadar) with predictable results (measuring a gravity vector (¶ 0056 of Blackadar refers to magnitude and direction along each axis)). Then, it would have been obvious to digitize the output of the accelerometer, as is done for the output of the load cell, for the purpose of making the data more easy to use in a computer processing system. 

Response to Arguments
Applicant’s arguments filed 03/14/2022 have been fully considered. The cancellation of claim 27 obviates the drawing objection and the rejection under 35 USC 112(a). Therefore, they are withdrawn. The amendments with respect to the objections to the specification and abstract are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New objections are added. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. New rejections are issued as necessitated by amendment. 
In response to the amendments and arguments regarding the rejections under 35 USC 103, they are not persuasive. The inquiry is not whether one would look to Anthony to solve any problem in Gurewitsch. “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2141.01(a)(I). Anthony is both in the same field as the claimed invention (because it is used in gynecological contexts) and is reasonably pertinent to the problem faced by the inventor (determining contact force). 
In Gurewitsch, the spring is “configured and arranged such that the electrodes are generally maintained in continuous contact with the cervical tissues and without a an appreciable variance in the force being applied to the tissues by the electrodes regardless of any force variations that may be introduced by a movement of the handle. In this way, because the force being exerted by the electrodes on the tissues should not significantly vary, the bioimpedance being measured should not appreciably fluctuate even when the force being applied to the handle varies. Also, it is preferable that the spring is configured so as to limit the maximum force that can be applied by the axial movement of the handle so as to be less than a desired value.” I.e., the spring is for controlling the amount of contact force so that it would be consistent and not be too much. Anthony’s contact force sensor does the same thing. See e.g. ¶ 0150, describing being able to provide a direct indication of the applied force relative to a target contact force. I.e., an operator would have a safeguard against applying too much force if they were using the probe of Gurewitsch as modified by Anthony, even with the spring not present. Therefore, the Office maintains that the combination of features would have been obvious as described above. 
As already discussed previously, Gurewitsch need not provide motivation for combination. The motivation is found in the secondary reference. The probe of Anthony is elongate (even though it need not be, since Gurewitsch teaches an elongate probe), and the components cited as being in its handle are indeed in the handle. There is nothing in the claims limiting the size or configuration of the handle, and in Anthony, the frame 118 is described as adapted for handheld use (¶ 0033). I.e., the probe 112, frame 118, and trunk 140 are all considered part of the handle of Anthony.
Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791